               Case 18-10601-MFW   Doc 1651-1   Filed 11/02/18   Page 1 of 17




                                      EXHIBIT A




#50738252 v2
             Case 18-10601-MFW                Doc 1651-1          Filed 11/02/18         Page 2 of 17



                        IN THE UNITED STATES BANKRUPTCY COURT
                             FOR THE DISTRICT OF DELAWARE


In re:                                                         Chapter 11

THE WEINSTEIN COMPANY HOLDINGS                                 Case No. 18-10601 (MFW)
LLC, et al.,
                                                               Jointly Administered
                           Debtors.1



                    AMENDED STIPULATION REGARDING ASSUMPTION
                      AND ASSIGNMENT OF NETFLIX CONTRACTS

         The Weinstein Company Holdings LLC and its affiliated debtors and debtors-in-

possession (collectively, the “Debtors”) in the above-captioned chapter 11 cases (the “Chapter 11

Cases”), Lantern Entertainment LLC (together with its affiliates, “Lantern”), Netflix Global

LLC, Netflix International B.V., Netflix Studios LLC, and Netflix, Inc. (collectively, “Netflix”),

and Portfolio Funding Company LLC I (“PFC” and, together with the Debtors, Lantern and

Netflix, the “Parties”) by and through their respective counsel, hereby enter into this stipulation

(the “Stipulation”) and stipulate and agree as follows:

         WHEREAS, on March 19, 2018 (the “Petition Date”), the Debtors commenced these

voluntary Chapter 11 Cases in the United States Bankruptcy Court for the District of Delaware

(the “Court”).

         WHEREAS, on March 20, 2018, the Debtors filed the Debtors’ Motion for Entry of

Orders (I)(A) Approving Bidding Procedures for Sale of Substantially All of the Debtors’ Assets,


1
    The last four digits of The Weinstein Company Holdings LLC’s federal tax identification number are (3837).
    The mailing address for The Weinstein Company Holdings LLC is 99 Hudson Street, 4th Floor, New York,
    New York 10013. Due to the large number of debtors in these cases, which are being jointly administered for
    procedural purposes only, a complete list of the Debtors and the last four digits of their federal tax identification
    is not provided herein. A complete list of such information may be obtained on the website of the Debtors’
    claims and noticing agent at http://dm.epiq11.com/twc.

                                                           1
           Case 18-10601-MFW          Doc 1651-1      Filed 11/02/18     Page 3 of 17



(B) Approving Stalking Horse Bid Protections, (C) Scheduling Auction for, and Hearing to

Approve, Sale of Substantially All of the Debtors’ Assets, (D) Approving Form and Manner of

Notices of Sale, Auction and Sale Hearing, (E) Approving Assumption and Assignment

Procedures and (F) Granting Related Relief and (II)(A) Approving Sale of Substantially All of

the Debtors’ Assets Free and Clear of All Liens, Claims, Interests and Encumbrances, (B)

Approving Assumption and Assignment of Executory Contracts and Unexpired Leases and (C)

Granting Related Relief [Docket No. 8].

       WHEREAS, on April 6, 2018, the Court entered the Order (I) (A) Approving Bidding

Procedures for Sale of Substantially All of the Debtors’ Assets, (B) Approving Stalking Horse

Bid Protections, (C) Scheduling Auction for, and Hearing to Approve, Sale of Substantially All of

the Debtors’ Assets, (D) Approving Form and Manner of Notices of Sale, Auction and Sale

Hearing, (E) Approving Assumption and Assignment Procedures and (F) Granting Related

Relief (the “Bid Procedures Order”) [Docket No. 190].

       WHEREAS, on April 13, 2018, the Debtors filed the Notice of Potential Assumption and

Assignment of Executory Contracts or Unexpired Leases and Cure Amounts (the “April 13

Notice”) [Docket No. 216], which attached an exhibit listing certain contracts and leases that the

Debtors may potentially assume and assign as part of the sale contemplated by the Bid

Procedures Order (the “Sale”), together with associated asserted cure amounts. The April 13

Notice included certain contracts to which Netflix is a counter-party.

       WHEREAS, on April 20, 2018, the Debtors filed the Notice of Supplemental Potential

Assumption and Assignment of Executory Contracts or Unexpired Leases and Cure Amounts (the

“April 20 Notice”) [Docket No. 282], which attached an exhibit listing certain additional

contracts and leases that the Debtors may potentially assume and assign as part of the Sale,



                                                2
           Case 18-10601-MFW           Doc 1651-1     Filed 11/02/18     Page 4 of 17



together with associated asserted cure amounts. The April 20 Notice included certain contracts

to which Netflix is a counter-party.

       WHEREAS, on April 27, 2018, the Debtors filed the Notice of Second Supplemental

Potential Assumption and Assignment of Executory Contracts or Unexpired Leases and Cure

Amounts (the “April 27 Notice”) [Docket No. 482], which attached an exhibit listing certain

additional contracts and leases that the Debtors may potentially assume and assign as part of the

Sale, together with associated asserted cure amounts. The April 27 Notice included certain

contracts to which Netflix is a counter-party.

       WHEREAS, on April 30, 2018, Netflix filed its Limited Objection and Reservation of

Rights of Netflix Global LLC, Netflix International B.V., Netflix Studios LLC, and Netflix, Inc. to

Assumption and Assignment of Certain Contracts to the Stalking Horse Bidder (the “Limited

Objection”) [Docket No. 517].

       WHEREAS, on May 7, 2018, Netflix filed its Supplemental Limited Objection and

Reservation of Rights of Netflix Global LLC, Netflix International B.V., Netflix Studios LLC, and

Netflix, Inc. to Assumption and Assignment of Certain Contracts to the Stalking Horse Bidder

(the “Supplemental Objection”) [Docket No. 819].

       WHEREAS, on May 9, 2018, the Court entered its Order (I) Authorizing the Sale of All

or Substantially All of the Debtors’ Assets Free and Clear of All Liens, Claims, Interests,

Encumbrances and Other Interests, (II) Authorizing the Assumption and Assignment of Certain

Executory Contracts and Unexpired Leases in Connection Therewith, and (III) Granting Related

Relief (the “Sale Order”) [Docket No. 846], which inter alia approved the sale of substantially all

of the Debtors’ assets to Lantern.




                                                 3
             Case 18-10601-MFW         Doc 1651-1        Filed 11/02/18   Page 5 of 17



          WHEREAS, on May 10, 2018, the Debtors filed the Notice of Final List of Potentially

Assumed Contracts and Leases (the “May 10 Notice”) [Docket No. 860], which attached an

exhibit listing certain contracts and leases that the Debtors may potentially assume and assign as

part of the Sale, together with associated asserted cure amounts. The May 10 Notice included

certain contracts to which Netflix is a counter-party.

          WHEREAS, on July 11, 2018, the Court entered its Order Approving Amendment to

Asset Purchase Agreement Entered Into By and Between the Debtors and Lantern Entertainment

LLC [Docket No. 1220].

          WHEREAS, on July 13, 2018, the Sale closed [Docket No. 1247].

          WHEREAS, (i) PFC claims to own intellectual property rights and other valuable rights

in, among others, the motion pictures listed on Exhibit A attached hereto and (ii) such motion

pictures were licensed by the Debtors to Netflix under the Netflix Contracts (as defined below)

(motion pictures satisfying both the preceding conditions, by whatever name any such motion

picture is now or may hereafter become known, are referred to herein as the “Netflix PFC

Titles”).

          WHEREAS, PFC has disputed that the Debtors had the right or authority to enter into the

Netflix Contracts as licensor (as opposed to as sales agent for PFC) in relation to the Netflix PFC

Titles.

          WHEREAS, on or around March 8, 2018, PFC delivered to Netflix a notice (the “PFC

Account Debtor Notice”) that, among other things, (i) informed Netflix that PFC, not The

Weinstein Company LLC (“TWC”), was the licensor (and TWC was acting in its capacity as

sales agent for PFC) with respect to the Netflix PFC Titles and (ii) instructed Netflix to make all




                                                 4
             Case 18-10601-MFW         Doc 1651-1      Filed 11/02/18     Page 6 of 17



license fee payments in respect of Netflix PFC Titles to a bank account designated by PFC

therein.

        WHEREAS, the Parties desire to enter into this Stipulation to provide for the terms and

conditions pursuant to which Netflix will consent to the assumption and assignment of certain of

its contracts with the Debtors in connection with the Sale.

        NOW, THEREFORE, it is hereby stipulated and agreed to by and among the Parties:

        1.      The foregoing recitals are hereby fully incorporated into and made an express part

of this Stipulation.

        2.      This Stipulation shall be effective upon its execution by the Parties hereto and the

entry by the Court of an Order approving this Stipulation (such date, the “Effective Date”).

        3.      Netflix consents to the assumption by the Debtors and assignment to Lantern of

the contracts to which Netflix is a party that are set forth in the April 13 Notice, the April 20

Notice, the April 27 Notice, and the May 10 Notice (collectively, the “Netflix Contracts”) in

connection with the Sale and subject in all respects to the terms and conditions set forth in the

Netflix Contracts and this Stipulation.

        4.      The Debtors and Lantern acknowledge and agree that all output periods and

similar production or development periods under the Netflix Contracts have expired or are

terminated as of no later than July 11, 2018, including, but not limited to, (a) the “Output Period”

as defined in that certain License Agreement for Internet Transmission No. 4, dated as of August

12, 2013, by and between Netflix, Inc. and TWC, as amended from time to time (“Output

Agreement No. 4”); and (b) the “Output Period” as defined in that certain License Agreement for

Internet Transmission, dated as of July 24, 2014, by and between Netflix, Inc. and TWC, as

amended from time to time.        Except as otherwise provided herein, Netflix shall have no



                                                 5
            Case 18-10601-MFW        Doc 1651-1      Filed 11/02/18     Page 7 of 17



obligation to accept delivery or pay any amount under any Netflix Contract with respect to

motion pictures, television shows, or any other content that as of July 11, 2018 had not been

delivered by the Debtors and accepted by Netflix, including, without limitation, Season 3 of the

“Scream” television series; provided that, Netflix shall accept delivery of (a) Season 2 of the

“Spy Kids” animated children’s television series in accordance with the terms and conditions set

forth in that certain License Agreement, dated as of April 11, 2016, by and between Netflix, Inc.

and Weinstein Television LLC and (b) “Chronicles of an Escape” in accordance with the terms

and conditions set forth in Amendment #2, dated as of October 3, 2012, and Amendment #9,

dated as of ___, 2018, to that certain License Agreement for Internet Transmission No. 1, dated

as of January 23, 2012. Netflix hereby acknowledges that it has accepted delivery of all of the

Netflix PFC Titles.

       5.     Netflix agrees to waive that certain $326,000 audit claim in respect of that certain

“Confidential Crouching Tiger Hidden Dragon: The Green Legend Term Sheet,” dated as of

August 22, 2014, by and between Netflix Studios, LLC and CTHD2 LLC, as amended from time

to time (the “CTHD2 Term Sheet”). For the avoidance of doubt, except as set forth in the

immediately-preceding sentence, nothing in this Stipulation, the Sale Order, the Asset Purchase

Agreement governing the Sale, the April 13 Notice, the April 20 Notice, April 27 Notice, May

10 Notice, or any other order, document, or agreement relating to the assumption and assignment

of the Netflix Contracts shall in any way affect (a) any payment obligations of Netflix or the

Debtors/Lantern pursuant to the Netflix Contracts that may come due after the July 11, 2018

(including any obligations relating to prepetition time periods), which obligations shall be

assumed and paid by Lantern or paid by Netflix, as applicable, including, but not limited to, any

amount due under paragraph 8(d) of that certain Amendment No. 2 to Term Sheet, dated as of



                                               6
             Case 18-10601-MFW         Doc 1651-1        Filed 11/02/18   Page 8 of 17



April 25, 2016, which amends the CTHD2 Term Sheet or (b) any audit or similar rights and

obligations under the Netflix Contracts and any associated payment, set off, or recoupment rights

and obligations, including with respect to audits for time periods that occurred prior to July 11,

2018.

        6.     The Netflix Contracts shall be assumed and assigned together to a single entity,

LE Film Distribution LLC. Netflix agrees to execute a Notice of Assignment and Irrevocable

Instructions substantially in the form attached hereto (the “NOA”); provided that

notwithstanding anything to the contrary in the NOA, the NOA shall remain valid if this

Stipulation is approved by the Court by not later than November 8, 2018; and provided further

that the NOA shall not apply to any PFC Netflix License Fees (as defined below), which shall be

paid as set forth in paragraph 10 of this Stipulation.

        7.     With respect to each Netflix Contract assumed and assigned in connection with

the Sale pursuant to this Stipulation, such assumption and assignment shall be deemed to include

all amendments, license and other agreements, and other ancillary documents related to each

such assumed and assigned Netflix Contract.

        8.     As set forth in it the Supplemental Objection, Netflix withheld approximately

$1,600,000 (the “Withheld Funds”) from license fees otherwise due to the Debtors under Output

Agreement No. 4 on account of the Peaky Blinders Dispute (as defined therein). Upon (i) receipt

by Netflix of a joint instruction from Lantern and Endemol Shine (as defined in the

Supplemental Objection) or (ii) a final non-appealable unstayed order being entered by a Court

of competent jurisdiction resolving the Peaky Blinders Dispute in favor of the Debtors and/or

Lantern, such that the agreement between the Debtors and Endemol Shine that Endemol Shine

contends was terminated is assumed and assigned to Lantern and Endemol Shine receives all the



                                                  7
             Case 18-10601-MFW          Doc 1651-1       Filed 11/02/18     Page 9 of 17



license fees owed to it on account of Peaky Blinders, then Netflix shall remit the Withheld Funds

to Lantern or pursuant to the terms of the joint instruction, as applicable, in each case, at the

same time the next-scheduled payment of license fees otherwise due under the Netflix Contracts

to Lantern and Lantern shall perform its obligations with respect to Peaky Blinders under the

assumed and assigned Output Agreement No. 4, including without limitation Amendment #1. In

the event the Peaky Blinders Dispute is not resolved favorably to the Debtors and/or Lantern, as

applicable, then Netflix will cooperate in good faith with Lantern and Endemol Shine to

determine the correct recipient of the Withheld Funds, it being understood that the purpose of the

withholding was to protect Netflix from the risk of either being obligated to pay both Endemol

Shine and the Debtors for the same license period or of not receiving the full benefit of the

license to which it is entitled in consideration of the license fees it agreed to pay for such license.

       9.      Upon the occurrence of the Effective Date, the Limited Objection and the

Supplemental Objection shall be deemed to be withdrawn by Netflix.

       10.     This paragraph 10 applies to the Netflix PFC Titles.

                (a)    PFC consents to the assumption and assignment of the Netflix Contracts

subject to the limitations set forth in this paragraph 10 of this Stipulation with respect to the

Netflix PFC Titles and, subject to payment by Netflix of the PFC Netflix License Fees in

accordance with paragraph 10(b) of this Stipulation, agrees not to disturb or interfere in any way

with Netflix’s rights with respect to the Netflix PFC Titles under the Netflix Contracts,

including, without limitation, by licensing the Netflix PFC Titles to any third party in manner

that would constitute a violation of the Netflix Contracts or interfere with the full enjoyment by

Netflix of its rights under the Netflix Contracts.




                                                     8
          Case 18-10601-MFW           Doc 1651-1       Filed 11/02/18     Page 10 of 17



                (b)    Netflix, for its part, irrevocably agrees to pay all license fees with respect

to the Netflix PFC Titles that first become due on or after September 1, 2018 under the Netflix

Contracts (“PFC Netflix License Fees”) by wire transfer to (i) the PFC bank account identified in

paragraph 2(a)(i) of the PFC Account Debtor Notice, (ii) until TWC rejects the Multi-Picture

Distribution Services Agreement, dated as of July 29, 2010, and amended on October 20, 2010,

between TWC and PFC (the “DSA”), such other account as PFC may designate in writing from

time to time to Netflix, with a courtesy copy of the notice to TWC, (iii) upon the rejection of the

DSA by TWC, to such other account as PFC may designate in writing from time to time to

Netflix or (iv) such other account designated by order of the Court (each, a “PFC Collection

Account”), as such payments become due under the Netflix Contracts, without any offset,

recoupment or other reduction or defense based on any claim or other right asserted by Netflix

with respect to any other motion picture that is not the subject of such claim or asserted right, all

of which claims and other rights are hereby waived by Netflix for the benefit of PFC, the Debtors

and each of their respective successors and assigns.

                (c)    Lantern (i) consents to the provisions of paragraphs 10(a) and (b) of this

Stipulation, and (ii) shall pay, within ten days following the Effective Date, by wire transfer to

the PFC Collection Account, an amount equal to US$244,362.75 (which represents the amount

of PFC Netflix License Fees that Netflix paid to Lantern during the months of August and

September 2018).      Lantern acknowledges that Netflix neither has nor had any liability or

obligation to Lantern with respect to the PFC Netflix License Fees that Netflix paid to Lantern

during the months of August and September 2018.          PFC acknowledges and agrees that, upon

payment of such amount by Lantern to the PFC Collection Account, and except as otherwise

provided in paragraph 10(f) of this Stipulation, PFC shall not be entitled to assert any claims,



                                                 9
          Case 18-10601-MFW          Doc 1651-1      Filed 11/02/18     Page 11 of 17



rights of setoff or rights of equitable recoupment against Lantern with respect to any PFC Netflix

License Fees or any other amounts related to the Netflix Contracts.

                (d)   Notwithstanding anything to the contrary contained herein or in the

Netflix Contracts, Netflix, the Debtors and Lantern acknowledge and agree that (i) Lantern does

not have any interest in, or rights with respect to, the Netflix PFC Titles, (ii) Lantern shall not

acquire any interest in or rights with respect to the Netflix PFC Titles as a result of the

assumption and assignment of the Netflix Contracts, and (iii) with respect to the Netflix PFC

Titles, Netflix shall owe to PFC all obligations that Netflix owes to the “Distributor” under the

terms of the Netflix Contracts arising or coming due from and after the Effective Date (as

amended by this Stipulation).

                (e)   Netflix shall, from time to time following the Effective Date, provide to

PFC such information as PFC reasonably requests with respect to payments of PFC Netflix

License Fees that first became due for payment on or before the Effective Date. PFC and Netflix

agree that PFC reserves the right to seek payment from Netflix of any PFC Netflix License Fees

that first became due for payment before August 1, 2018 that Netflix did not pay to, or at the

direction of, the Debtors (other than PFC Netflix License Fees that Netflix did not pay to, or at

the direction of, the Debtors because Netflix offset such PFC Netflix License Fees before the

Petition Date against amounts allegedly owed by the Debtors to Netflix).

                (f)   The arrangements described in this paragraph 10 are without prejudice to

the rights and claims of the Debtors or Lantern, on the one hand, and PFC, on the other hand,

inter se with regard to all matters other than the assumption and assignment of the Netflix

Contracts. Notwithstanding anything to the contrary in this Stipulation, in relation to the Netflix

Contracts, the Netflix PFC Titles and the PFC Netflix License Fees, (i) the Debtors, Lantern and



                                                10
          Case 18-10601-MFW          Doc 1651-1      Filed 11/02/18    Page 12 of 17



PFC reserve their rights, including, without limitation, rights of setoff and rights of equitable

recoupment, with respect to the “Excluded Receipts,” “Distribution Fees” and “Distribution

Receipts” (each as defined in the DSA) (provided, that, if (a) the DSA and the related agreements

between PFC and the Debtors are not assumed by the Debtors and assigned to Lantern and (b)

Lantern irrevocably disclaims any right, title and interest in and to any “Distribution Fees,”

“Distribution Expenses,” and license fees relating to the PFC Titles, PFC shall have no right to

assert any such claims or rights with respect to “Distribution Fees” and “Distribution Expenses”

against Lantern or any license fees owed to Lantern), (ii) PFC reserves the right to seek payment

from the Debtors or Lantern of any PFC Netflix License Fees that have been, or are in the future,

paid to the Debtors or Lantern, and that are not (or were not) remitted by the Debtors or Lantern,

as the case may be, to the PFC Collection Account and (iii) the Debtors and Lantern reserve their

respective rights to seek payment from PFC of any license fees under Netflix Contracts owed to

the Debtors or Lantern, as applicable (other than, for the avoidance of doubt, PFC Netflix

License Fees), that have been, or are in the future, paid to PFC (including to the PFC Collection

Account or the Collection Account (as defined in that certain Amended and Restated Master

Account Agreement dated as of January 24, 2012 among PFC, TWC and the other parties

thereto)), and that are not, or have not been, remitted to the Debtors or Lantern, as applicable.

Notwithstanding any other term of this Stipulation, including, without limitation, paragraph 11,

nothing in this Stipulation shall affect or derogate from the provisions of this Stipulation that

relate to the Netflix PFC Titles.

               (g)     With respect to the remaining payment (the “Remaining Amendment #3

Payment”) required to be made by Netflix under that certain Amendment #3 to the License

Agreement for Internet Transmission No. 2, entered into as of March 11, 2016 (the “Amendment



                                               11
           Case 18-10601-MFW           Doc 1651-1      Filed 11/02/18     Page 13 of 17



#3”), Netflix shall pay (i) USD$156,862.69 of the Remaining Amendment #3 Payment to PFC,

by wire transfer to the PFC Collection Account, on account of PFC Netflix License Fees owed

with respect to the Netflix PFC Titles licensed to Netflix under Amendment #3 and (ii) the

remainder of the Remaining Amendment #3 Payment to Lantern.

               (h)     The respective obligations of Lantern, the Debtors and PFC to Netflix

arising under this Stipulation shall be several and not joint.

       11.     Notwithstanding any other term in this Stipulation, to the extent the Netflix

Contracts pertain to motion pictures that are the subject of the Limited Objection of Interested

Parties Studiocanal S.A.S., Gaumont S.A., Wild Bunch, S.A., Delta Last Legion Ltd., Quinta

Communications S.A. and Orange Studio (formerly Studio 37) to (A) Proposed Cure Amounts

and (B) Assumption of Executory Contracts, and Reservation of Rights [Docket No. 597] (each, a

“Subject Picture”), the assumption by Debtors of such Netflix Contracts and the assignment of

such Netflix Contracts to Lantern are hereby conditioned upon either (i) approval by the Court of

a stipulation providing for the assumption by the Debtors and the assignment to Lantern of the

underlying license agreement granting rights to the applicable Subject Picture to Debtors, or any

of them; or (ii) a further Order of this Court entered with Interested Parties’ consent or in

response to a noticed motion that is served on Interested Parties upon the filing of such noticed

motion.

       12.     The Court shall retain exclusive jurisdiction over any and all matters arising from

or related to the implementation or interpretation of this Stipulation.



                                       [Signature Page Follows]




                                                  12
            Case 18-10601-MFW      Doc 1651-1       Filed 11/02/18    Page 14 of 17



       IN WITNESS WHEREOF, the Parties hereby have caused this Stipulation to be duly

executed.


Date: November 2, 2018
      Wilmington, Delaware

LAW OFFICE OF CURTIS A. HEHN                       RICHARDS, LAYTON & FINGER, P.A.

/s/ Curtis A. Hehn                                 /s/ Zachary I. Shapiro
Curtis A. Hehn (DE Bar No. 4264)                   Mark D. Collins (No. 2981)
1007 N. Orange Street, 4th Floor                   Paul N. Heath (No. 3704)
Wilmington, DE 19801                               Zachary I. Shapiro (No. 5103)
Telephone: (302) 294-2591                          Brett M. Haywood (No. 6166)
Cell: (302) 757-3491                               David T. Queroli (No. 6318)
Facscimile: (302) 351-7214                         One Rodney Square
Email: curtishehn@comcast.net                      920 North King Street
                                                   Wilmington, Delaware 19801
                                                   Telephone: (302) 651-7700
and                                                Facsimile: (302) 651-7701

KLEE, TUCHIN, BOGDANOFF & STERN                    and
LLP
Thomas E. Patterson (admitted pro hac vice)        CRAVATH , SWAINE & MOORE LLP
Julian I. Gurule (admitted pro hac vice)           Paul H. Zumbro (admitted pro hac vice)
1999 Avenue of the Stars                           George E. Zobitz (admitted pro hac vice)
Thirty-Ninth Floor                                 Karin A. DeMasi (admitted pro hac vice)
Los Angeles, CA 90067-6049                         Worldwide Plaza
Telephone: (310) 407-4000                          825 Eighth Avenue
Facsimile: (310) 407-9090                          New York, New York 10019
Email: tpatterson@ktbslaw.com                      Telephone: (212) 474-1000
Email: jgurule@ktbslaw.com                         Facsimile: (212) 474-3700

Attorneys for Netflix                              Attorneys for the Debtors and Debtors in
                                                   Possession




                        [Signature Pages Continue on Following Page]




                                              13
         Case 18-10601-MFW        Doc 1651-1    Filed 11/02/18   Page 15 of 17




PEPPER HAMILTON LLP                            WHITEFORD PRESTON & TAYLOR LLC

/s/ Evelyn J. Meltzer                          /s/Christopher M. Samis
David B. Stratton, Esq.                        Christopher M. Samis (No. 4909)
David M. Fournier, Esq.                        L. Katherine Good (No. 5101)
Evelyn J. Meltzer, Esq.                        Aaron H. Stulman (No. 5807)
Hercules Plaza, Suite 5100                     The Renaissance Center, Suite 500
1313 N. Market Street                          405 North King Street
Wilmington, DE 19801                           Wilmington, DE 19801
Email: stratton@pepperlaw.com;                 Telephone: (302) 353-4144
Email: fournierd@pepperlaw.com;                Facsimile: (302) 661-9750
Email: meltzere@pepperlaw.com                  Email: csamis@wtplaw.com;
                                               Email: kgood@wtplaw.com;
                                               Email: astulman@wtplaw.com
and
                                               and
AKIN GUMP STRAUSS HAUER & FELD
LLP                                            AKIN GUMP STRAUSS HAUER & FELD
Abid Qureshi, Esq.                             LLP
Stephen B. Kuhn, Esq.                          David P. Simonds (admitted pro hac vice)
Meredith A. Lahaie, Esq.                       Edward J. McNeilly (admitted pro hac vice)
Michael S. Stamer, Esq.                        1999 Avenue of the Stars
One Bryant Park                                Suite 600
Bank Of America Tower                          Los Angeles, California 90067
New York, NY 10036                             Telephone: (310) 229-1000
Email: aqureshi@akingump.com;                  Facsimile: (310) 229-1001
mstamer@akingump.com;                          Email: dsimonds@akingump.com
skuhn@akingump.com;                            Email: emcneilly@akingump.com
mlahaie@akingump.com;
nmoss@akingump.com                             Deborah J. Newman (admitted pro hac vice)
                                               One Bryant Park
Attorneys for Lantern Entertainment LLC        Bank Of America Tower
                                               New York, NY 10036
                                               Telephone: (212) 872-1000
                                               Facsimile: (212) 872-1002
                                               Email: djnewman@akingump.com

                                               Attorneys for Portfolio Funding Company
                                               LLC I




                                          14
Case 18-10601-MFW    Doc 1651-1     Filed 11/02/18   Page 16 of 17



                            Exhibit A
                    List of Netflix PFC Titles
      Case 18-10601-MFW          Doc 1651-1       Filed 11/02/18   Page 17 of 17




                            LIST OF NETFLIX PFC TITLES

1. A Single Man

2. Arthur and the Invisibles

3. Azur & Asmar: The Princes’ Quest

4. Crossing Over

5. Doogal

6. Hoodwinked Too! Hood vs. Evil

7. Lucky Number Slevin

8. Nowhere Boy

9. Richard Pryor: Live and Smokin’

10. School for Scoundrels

11. The Blue Elephant

12. The Great Music Caper (aka Dizzy & Bop’s Big Adventure: The Great Music Caper)

13. The Hunting Party

14. The Longshots

15. The Nanny Diaries

16. The Nutty Professor 2: Facing the Fear

17. The Reader

18. The Reef

19. The Road

20. Unstable Fables: 3 Pigs and a Baby

21. Unstable Fables: Goldilocks and the 3 Bears

22. Unstable Fables: Tortoise vs. Hare

23. Zach and Miri Make a Porno


                                             1
